     Case 1:19-cv-01578-VEC-DCF Document 213
                                         212 Filed 07/20/21 Page 1 of 2




                      Gregory Zimmer, Esq.
GZimmer@GZimmerLegal.com
O: (914) 402-5683
M: (516) 991-1116


                        MEMO ENDORSED                                      July 20, 2021

VIA ECF                                                     USDC SDNY
                                                            DOCUMENT
Honorable Valerie Caproni, U.S.D.J.                         ELECTRONICALLY FILED
United States District Court                                DOC #:
Southern District of New York                               DATE FILED: 7/20/2021
40 Foley Square, Room 443
New York, New York 10007

       Re: In re Navidea Biopharmaceuticals Litigation, Case No. 19-cv-01578–VEC

Dear Judge Caproni:

        I represent Defendant/Counterclaim Plaintiff/Third-Party Plaintiff Dr. Michael M.
Goldberg, M.D. (“Dr. Goldberg”) in the above-referenced matter. We write pursuant to your
Order dated July 6, 2021 [Dkt. No. 211] to inform the Court that Dr. Goldberg intends to submit
an expert report in support of his motion for partial summary judgement. As we informed the
Court at the conference held on July 6, 2021, Dr. Goldberg does not intend to move for summary
judgment on the issue of damages. We also understand that Plaintiff/Counterclaim Defendant
Navidea Biopharmaceuticals, Inc. (“Navidea”) intends to make a summary judgment motion.
Navidea’s Amended Complaint does not seek damages from Dr. Goldberg. We therefore
respectfully request that the Court bifurcate expert discovery with respect to liability and
damages. We believe that this procedure will increase efficiency and avoid potentially
unnecessary expense to the parties. Should the Court rule that a trial on the issue of damages is
required after summary judgment the parties can expeditiously complete expert discovery on the
issue of damages as part of the pre-trial schedule.



       Thank for your attention to this matter.

                                                    Respectfully submitted,


                                                    /s/ Gregory Zimmer, Esq.

                                                    Gregory Zimmer, Esq.

360 Lexington Avenue, Suite 1502                                      New York, New York 10017
     Case 1:19-cv-01578-VEC-DCF Document 213
                                         212 Filed 07/20/21 Page 2 of 2

Honorable Valerie Caproni, U.S.D.J.
July 20, 2021
Page 2

                                                 360 Lexington Avenue, Suite 1502
                                                 New York, NY 10017
                                                 (914) 402-5683
                                                 GZimmer@GZimmerLegal.com


cc: Barry Kazan, Esq.
    Alain Baudry, Esq.




                                      No later than July 22, 2021, Plaintiff is directed to respond
                                      to Defendant's letter and indicate its view on bifurcating
                                      expert discovery with respect to liability and damages.


                                      SO ORDERED.


                                                                       7/20/2021
                                      HON. VALERIE CAPRONI
                                      UNITED STATES DISTRICT JUDGE
